
	
		I
		112th CONGRESS
		1st Session
		H. R. 180
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the National Guard Youth Challenge Program under
		  title 32, United States Code, to exclude nondefense funds made available by
		  other Federal agencies for the Program from the matching requirements of the
		  Program.
	
	
		1.Federal assistance for State
			 programs under the National Guard Youth Challenge ProgramSection 509(d) of title 32, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(3)Nondefense funds made available or
				transferred to the Secretary of Defense by other Federal agencies to support
				the Program shall not be subject to the matching-funds requirement imposed by
				paragraph
				(1).
				.
		
